Exhibit Vestin Realty Mortgage II, Inc. Discusses Problem Loans Las Vegas – July 2, 2008 – Vestin Realty Mortgage II (Nasdaq: VRTB) announced today that it experienced a significant increase in problem loans during the quarter ended June 30, 2008.As of that date, the Company has 43 loans outstanding with an aggregate principal amount of approximating $288.0 million, of which, 24 loans with an aggregate principal amount of approximately $201.3 million were not current in making interest payments. This represents an increase from March 31, 2008 when the Company reported 10 loans representing approximately $58.2 million as non-performing loans. Of the delinquent loans, 9 loans representing approximately $92.2 million in principal amount became delinquent during the last week of June 2008, 5 loans representing approximately $47.3 million are 31 to 60 days delinquent, 2 loans representing approximately $5.1 million are between 61 and 90 days delinquent and 7 loans representing approximately $56.7 million are more than 90 days delinquent.Out of the 24 delinquent loans,foreclosure proceedings have been commenced with respect to 17 loans with an aggregate principal amount of approximately $144.3 million. The Company is currently evaluating the newly delinquent loans in order to determine if they should be classified as non-performing and to assess the appropriate size of an allowance for loan losses.At March 31, 2008, Vestin
